Cole, J.
The only question made in argument in this court upon the appeal is, as to the sufficiency of the evidence to establish adverse *591possession by the defendants of the respective portions claimed by them. The District Court held that the evidence was not sufficient. An examination of the entire record and testimony has satistified us of the correctness of this holding. In case of neither of the defendants has there been adverse possession by inclosure or cultivation for the length of time required by statute to constitute a bar — ten years. And as to the acts of ownership relied upon to prove actual possession, such as cutting timber, hay, and the like, the testimony is conflicting as to the time, and it also shows that plaintiffs exercised like acts of ownership.
Affirmed.